DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 08, 2022 and is acknowledged. The amendment of the specification is not entered since it discloses new matter. 

Specification
he amendment filed 04/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specification Para.[0048] is amended as “…a non-transitory computer readable storage medium (including the storing element of the identification tag) having stored thereon computer readable data and instructions that, when read and executed at a computer system, cause the computer system to perform at least some of the steps of the method for identifying and/or detecting…” is not supported in the original disclosure. The original disclosure (i.e. Para.[0048]) supports “…a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform at least some of the steps of the method for identifying and/or detecting…”
Applicant is required to cancel the new matter in the reply to this Office Action.


 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storing element for storing” in claims 1 and 8, “reader device to communicate and receive” in claim 8 and “reader device to establish” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “element for storing”, “device to communicate and receive” and “device to establish” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” and “device” coupled with functional language “for storing”, “to communicate and receive” and “to establish” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 8 and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that there are no equivalent structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 1 and 8 recited the limitation “storing element for storing” and there is no equivalence structure recited in the specification.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claim 8 recited the limitation “reader device to communicate and receive” and Claim 11 recited the limitation “reader device to establish” meaning “a non-transitory computer readable storage medium” discloses in para. [0048].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recited, the limitation “storing element for storing” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11 and 21-22 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Andreas et al. (DE-102013021055) hereinafter Andreas in view of Gao CN (201215661) Hereinafter Gao.
Regarding claim 1,
Andreas discloses a die (10, shown in fig.1 and 7-12) for deforming a workpiece material in a joining tool, the die comprising: 
a head (12) comprising a top side (20) partially defining a cavity (18) in which the workpiece material is to be deformed, 
a bottom side (see fig.1) opposite the top side (20), and 
a lateral side (24) arranged between the top side and the bottom side (see fig.1); 
a stem (14) which extends along a longitudinal axis from the bottom side of the head (see fig.1); and 

    PNG
    media_image1.png
    431
    533
    media_image1.png
    Greyscale

an identification tag (46) is wrapped circumferentially around the head (12), 
Andrea does not explicitly disclose the identification tag having an antenna for receiving and/or transmitting a signal, and a storing element for storing information, and the antenna is wrapped circumferentially around the head, such that the antenna entirely surrounds the head.
Andrea and Gao disclose both art with similar concern (i.e. RFID).
Gao, in an electronic tag used for object identification art (see fig.1-4), teaches an identification tag (21,22/210,220) having an antenna (21/210) for receiving and/or transmitting a signal, and a storing element (22/220) for storing information, and the antenna (21/210) is wrapped circumferentially around the head (23/230), such that the antenna (21/210) entirely surrounds the head (see fig.4 and para.[0033]). Gao teaches the RFID tag with an antenna and a storing element to be able to transmit the identity information signal contained on the tag circuit (see Par. [0004]) and since Andreas discloses an identification tag (46) to be RFID (as recited in Page 6 line 14 and page 11 lines 4-5)
It would have been obvious to the skilled artisan before the effective filing date to replace the RFID of Andreas with the RFID having an antenna for receiving and/or transmitting a signal, and a storing element for storing information as taught by Gao to transmit the identity information signal contained on the tag circuit (see Par. [0004]).
Examiner notes, RFID tag is also called an IC tag.
Regarding claim 2,
The prior art Andreas as modified by Gao, discloses all limitations in claim 1.
Andreas as modified by Gao, discloses wherein the die (Andrea, 10) further comprises a groove (Gao, groove see Para.[0033]) extending around the head (Andrea, 12) on the lateral side (Andrea, 24) between the top side and the bottom side, and the antenna (Gao, 210) is arranged in the groove (Gao, groove see Para.[0033] and additionally fig.4).
Regarding claim 3,
The prior art Andreas as modified by Gao, discloses all limitations in claim 1.
Andreas as modified by Gao, discloses wherein the die (Andrea, 10) further comprises a recess (Gao, groove see Para.[0033]), and the storing element (Gao, 220) is arranged in the recess (Gao, groove see Para.[0033] and additionally fig.4).
Regarding claim 4,
The prior art Andreas as modified by Gao, discloses all limitations in claim 3.
Andreas as modified by Gao, discloses wherein the recess (Gao, groove see Para.[0033]) is located on the lateral side of the head (Gao, 230).
Regarding claim 5,
The prior art Andreas as modified by Gao, discloses all limitations in claim 1.
Andreas as modified by Gao, discloses a distance from the top side to the antenna and the storing element (see fig.4) a first distance between the antenna and the top side is smaller than a second distance between the storing element and the top side. 
Regarding claim 6,
The prior art Andreas as modified by Gao, discloses all limitations in claim 1.
Andreas discloses wherein the identification tag is a radio frequency identification (RFID) tag (as recited in Page 6 line 14 and page 11 lines 4-5).
Regarding claim 8,
Andreas discloses a joining tool system (as shown in fig.1,6-7 and 24) for joining two workpiece materials (156), the joining tool system comprising: 
a die (10) having a head (12) comprising a top side (20) partially defining a cavity (18) in which the workpiece material is to be deformed, 
a bottom side (see fig.1) opposite the top side (20), and 
a lateral side (24) arranged between the top side and the bottom side (see fig.1 and 7); 
a stem ( refers as element 39 in fig.7) which extends along a longitudinal axis from the bottom side of the head (see fig.1 and 7); and 
a die holder (50 as shown in fig.13) operable for supporting the die (10) such that the die cavity (18) is exposed for receipt of the workpiece materials; 

    PNG
    media_image2.png
    554
    514
    media_image2.png
    Greyscale

a setting tool (shown in fig.24 hereinafter S) supported by a first arm (152) over the top side of the die (10, see fig.24); and 
a reader device (100) operable to communicate and receive data on a contactless basis from the identification tag (46, see fig.24).
an identification tag (46) is wrapped circumferentially around the head (12) and the identification tag (46) acts as part of a die condition sensor (the tag is capable of such if damaged, no reading from element 100, see pag.10 lines 33-37), 
Andrea does not explicitly disclose the identification tag having an antenna for receiving and/or transmitting a signal, and a storing element for storing information, and the antenna is wrapped circumferentially around the head, such that the antenna entirely surrounds the head.
Gao, in an electronic tag used for object identification art (see fig.1-4), teaches an identification tag (21/210, 22/220) having an antenna (21/210) for receiving and/or transmitting a signal, and a storing element (22/220) for storing information, and the antenna (21/210) is wrapped circumferentially around the head (23/230), such that the antenna (21/210) entirely surrounds the head (see fig.4 and para.[0033]). Gao teaches the RFID tag with an antenna and a storing element to be able to transmit the identity information signal contained on the tag circuit (see Par. [0004]) and since Andreas discloses an identification tag (46) to be RFID (as recited in Page 6 line 14 and page 11 lines 4-5)
It would have been obvious to the skilled artisan before the effective filing date to replace the RFID of Andreas with the RFID having an antenna for receiving and/or transmitting a signal, and a storing element for storing information as taught by Gao to transmit the identity information signal contained on the tag circuit (see Par. [0004]).
Examiner notes, RFID tag is also called an IC tag.
Regarding claim 9,
The prior art Andreas as modified by Gao, discloses all limitations in claim 8.
Andreas discloses a C-frame body (150), and the setting tool (S) is supported by the first arm (152) of the C-frame (150) and the die (10) is supported by a second arm (52) of the C-frame (see fig.24).
Regarding claim 10,
The prior art Andreas as modified by Gao, discloses all limitations in claim 9.
Andreas discloses wherein the reader device (100) is arranged on the C-frame (since the reader device can be associate with element 50 as recited in Pag.10 lines 35-36 and element 50 is associate with element 52 as shown in fig. 13 and 24, and element 52 is arranged on the C-frame therefore the reader device is arranged on the C-frame).
Regarding claim 11,
The prior art Andreas as modified by Gao, discloses all limitations in claim 8.
Andreas discloses wherein the position of the reader device (100) to establish a regular communication with the identification tag (46) is independent from the orientation or arrangement of the die in the die holder (50) (since the reader is recited to be a sensor or camera it is considered, to be independent since the camera is not in contact with the die).
Regarding claim 21, (New)
The prior art Andreas as modified by Gao, discloses all limitations in claim 1.
Andreas in view of Gao, disclose wherein the storing element (Gao, 22/220) is spatially separated (positioned or arrange separately) from the antenna (Gao, 21/210 part of the antenna is positioned in the opposite side of element 22/220 see fig 1).
Regarding claim 22, (New)
The prior art Andreas as modified by Gao, discloses all limitations in claim 8.
Andreas in view of Gao, disclose wherein the storing element (Gao, 22/220) is spatially separated (positioned or arrange separately) from the antenna (Gao, 21/210 part of the antenna is positioned in the opposite side of element 22/220 see fig 1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andreas in view of Gao as applied to claim 1 above, and further in view of Urban US. Publication (2005/0237195) hereinafter Urban.
Regarding claim 7,
The prior art Andreas as modified by Gao, discloses all limitations in claim 1.
Andreas discloses the identification tag (46) but is silent about the identification tag to be covered by a material.
Andreas and Urban disclose both art in the same field of endeavor (i.e. press) and are concerned of a similar problem (i.e. identification tag/RFID).
Urban, in a similar art, teaches an identification tag (15) to be covered by a material (as recited in Para.[0005] lines 18-23). Urban teaches an identification tag to be covered by a material to be able to ensure security of the tag (as recited in Para.[0005] lines 18-23).
	It would have been obvious to the skilled artisan before the effective filing date to construct the identification tag of Andreas to be covered with a material as taught by Urban, as it would be beneficiary to Andreas, to be able to securely attached and ensure durability of the tag.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 04/08/2022 about the objection and  35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and some of the 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
In Applicant’s argument of pages 2-8, Applicant traversed the rejection about the storing element for storing information and referred to para.[0074] as evidence. Applicant stated that the word antenna appears nowhere in Andrea, Applicant also stated that Andrea teaches away from locating an identification tag or associated antenna circumferentially around the head 12 of die 10 and used fig.10-12 as evidence.
Applicant stated that Gao teaches an RFID assembly with an annular antenna, but its motives and structure are incompatible with Andreas and irrelevant to the present invention.
Applicant stated that Modification of Andreas with Gao according to the Claims could render Andreas inoperative and Gao suggests to place an annular antenna elsewhere than on the head of Andreas's die.
Applicant stated that neither Andreas nor Goa teach or suggest a system where the identification tag functions as part of a sensor for detecting the condition of the die.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive.
Both references (i.e. reference Andreas and reference Gao) are drawn to apparatus with identification means. The reference Andreas discloses the die for deforming a workpiece material with the identification tag positioned on the head of the die, the tag is identified as RFID which inherently disclose an antenna and a storage to store information and also well known in the mechanical art if damage cannot transfer information.
Para.[0074] does not disclose any equivalent structure for the storing element. Contrarily to the remark, it can be conclude that the identification tag discloses a storing element, not vice versa.
Reference Andrea discloses a RFID that inherently has an antenna and storage to store information and does not teach away from locating an identification tag around the head as evidence see embodiment of figure1. Both references disclose the identification tag with the same function therefore they are compatible and replace Andrea’s identification tag having a function with another tag with the same function, would not render reference Andrea inoperative. 
Andrea discloses the storage and antenna around the head since the storage and antenna are inherent with RFID. Andreas and Goa discloses identification tag as claimed therefore they are capable to be used as sensor if damaged (no transmission). The references in combination discloses all the structures and is capable of performed as claimed.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 10, 2022 


/Smith Oberto BAPTHELUS./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753